DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and dependent claims:
Claim 1, lines 5-6 recite, “allocating subcarriers and beam directions of a multi-directional beamform to wireless devices of said list,” however it is unclear if the subcarriers and beam directions are allocated to each wireless device of said list or to a portion of wireless devices of said list.
Claim 1, lines 11-15 recite, “wherein said beam-forming power constraint being that a total power of allocated subcarriers, when each allocated subcarrier provides a same effective isotropic radiated power density for a wireless device as would be provided by a single-directional beamform is within a predetermined power budget,” however it is unclear if the allocated carriers in line 11 are the same as the allocated subcarriers of line 5. It is also unclear if wireless device is the same or different from the wireless device recited in line 7.

Claims 1-14, which depend from claim 1, are rejected for their respective dependencies on rejected claim 1.

Regarding claim 6:
Claim 6, line 3 recites a formula Nsc × Nbf × Psc ≤ Ptot without defining Nsc, Psc and Ptot. 

Regarding claim 10:
Claim 10, lines 3-7 recite, “requesting a change in transmitting power of a wireless device of ΔNbfgain in each allocable subcarrier when transmitting a multi-directional beamform, where ΔNbfgain = 10logNbf  corresponds to the difference in beamforming gain between said multidirectional beamform in a present time slot and the beamforming gain of a single directional beamform.”
Nbf  and Nbfgain are not defined in the claim.
It’s unclear if the wireless device, each allocable subcarrier, multidirectional beamform, and single directional beamform are the same as recited in claim 1.

Regarding claim 13:
Claim 13, lines 3-4 recite, “allocating subcarriers and a beam direction of a single-drectional beamform to a first wireless device of said wireless devices,” however it is unclear if the subcarriers are the same or different from subcarriers recited in claim 1.
Claim 1, line 21 recites, “the subcarrier requests.” There is no antecedent basis for this limitation in the claim.



Regarding claim 15:
Claim 15, lines 8-10 recite, “allocate subcarriers and beam directions of a multi-directional beamform to wireless devices of said list,” however it is unclear if the subcarriers and beam directions are allocated to each wireless device of said list or to a portion of wireless devices of said list.
Claim 15, lines 15-19 recite, “wherein said beam-forming power constraint being that a total power of allocated subcarriers, when each allocated subcarrier provides a same effective isotropic radiated power density for a wireless device as would be provided by a single-directional beamform is within a predetermined power budget,” however it is unclear if the allocated carriers in line 16 are the same as the allocated subcarriers of line 8. It is also unclear if wireless device is the same or different from the wireless device recited in line 11.

Regarding claim 17:
Claim 17, lines 6-7 recite, “allocating subcarriers and beam directions of a multi-directional beamform to wireless devices of said list,” however it is unclear if the subcarriers and beam directions are allocated to each wireless device of said list or to a portion of wireless devices of said list.
Claim 17, lines 12-16 recite, “wherein said beam-forming power constraint being that a total power of allocated subcarriers, when each allocated subcarrier provides a same effective isotropic radiated power density for a wireless device as would be provided by a single-directional beamform is within a predetermined power budget,” however it is unclear if the allocated carriers in line 12 are the same as the allocated subcarriers of line 6. It is also unclear if wireless device is the same or different from the wireless device recited in line 8.

Allowable Subject Matter
Claims 1-15 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US 2018/0352577 A1) discloses a method and system for determining if a channel is clear in an unlicensed band channel in a wireless network along a first receiving direction using an energy detection threshold that is determined using an effective equivalent isotropically radiated power.
Sandell et al. (US 2009/0202009 A1) discloses allocation of subcarriers of a wireless communications channel to antennas for transmission of said subcarriers from a multi-antenna transmitter the method comprising allocating subcarriers to antennas by selecting, for each subcarrier, the antenna with the most effective transmission performance against a predetermined performance criterion.
Shi et al. (US 2020/0322812 A1) discloses adjusting the reception beam from the first reception beam direction to a second reception beam direction in accordance with the beam direction change information (which utilizes EIRP) and receiving second communication signals from the base station based on the reception beam having the second reception beam direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148. The examiner can normally be reached Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633